Citation Nr: 1213459	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-30 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1972, with additional service in the Army Reserves and Mississippi Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2010, this matter was remanded by the Board for further development.  In a June 2011 decision, the Board reopened the claim for service connection for a bilateral knee disability, and remanded the matter on the merits for additional development. 


FINDINGS OF FACT

Bilateral knee arthritis was not shown until more than 30 years after discharge from active service, and the only medical opinion to address the etiology of the Veteran's bilateral knee disability weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are not met.  Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that it appears that most of the Veteran's service medical records for his active military service are unavailable.  The Board understands that where records once in the hands of the Government are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully resolving reasonable doubt in favor of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  In addition, the Veteran was requested to submit any service medical records in his possession, and he responded with copies of records following his active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  The determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Most of the Veteran's service medical records are unavailable.  In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully resolving reasonable doubt in favor of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis of the Veteran's claim has been undertaken with that heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Service records associated with the claims file include the Veteran's February 1976 enlistment examination report and self report of medical history for the Army Reserves which are negative for complaints, symptoms, findings, or diagnosis of any bilateral knee disability.  In his self report, the Veteran denied bone joint or other deformity, arthritis, and trick or locked knee.  He stated he was in good health.  An unreadable copy of the Veteran's April 1978 Army National Guard enlistment examination is associated with the claims file.  A partially readable copy of the Veteran's April 1978 self-report of medical history shows that the Veteran denied any problems with trick or locked knee.  

In October 2003, the Veteran submitted his original claim for service connection for a knee injury that he contends he sustained in January 1972 while on active duty.  

VA medical records show that the Veteran was first seen in August 2002 with complaints of episodic left knee pain.  An August 2002 X-ray of the left knee was negative for any impression.   In November 2002, he was seen for complaints of episodic bilateral knee pain.  It was noted that there was a history of trauma in the past.   

VA medical records from November 2004 to April 2007 show that the Veteran was seen periodically for complaints of bilateral knee pain.  

In a June 2005 letter from the Veteran's friend, the friend indicated that the Veteran could no longer play in a community baseball team after he was discharged from service in 1972.  The friend stated that the Veteran played on one occasion and while playing his "right knee jump out of place."  The Veteran told him that he was injured in the military.  

An April 2007 VA orthopedic record notes that the Veteran has bilateral knee pain on a chronic basis, right somewhat greater than the left.  The only treatment had been ibuprofen.  Examination revealed full range of motion and no instability.  He ambulated with a mild bilateral limp.  X-rays were taken and demonstrated mild to moderate arthrosis.  The diagnosis was arthrosis of both knees.

A January 2009 VA medical record notes that the Veteran had bilateral knee pain that per history, seemed to be an osteoarthritis type picture.  The Veteran was noted to rarely report swelling and inflammation.  

A July 2011 VA joints examination report shows that the examiner reviewed the claims file.  The examiner provided the Veteran's history as reported by the Veteran in great detail.  The Veteran initially stated that he absolutely had no problem with the right knee before it was dislocated in 1971.  Later in the history, the Veteran stated the he had problems with the right knee before it was dislocated.  He was absolutely sure that he had no problems with the right knee before he joined the military in July 1970.  He stated that he had multiple visits to the military physician and was always treated with aspirin before the dislocation of the right knee.  He stated that he was running through the woods on a field exercise and fell in a hole and dislocated his right knee sometime in 1971.  The knee was relocated.  It was unclear whether it was spontaneously relocated or was relocated by the physician who saw him.  He returned to active duty after a period of convalescent time. The Veteran stated he had trouble running on the right knee since the time it was dislocated, including in active duty service and subsequently in the National Guard.  According to the Veteran, he had swelling in the knee periodically while he was in the National Guard.  The Veteran stated that only his private physician treated him and that his private doctor performed the physical examinations required while he was in the National Guard.  The Veteran stated that he was told during the physical examination that he had an old injury to the right knee that would probably worsen over time and give him more problems.  According to the Veteran, he began having swelling in the early 1980, which was well after a year after he served in the National Guard.  The Veteran stated that the right knee caused him to have pain and aching when he walks.  With regard to the left knee, the Veteran stated he had left knee pain beginning when he was on active duty.  He denied having any left knee pain before he joined the military.  He stated that he saw the physician often while he was on active duty and was given aspirin.  The Veteran was not aware of any clear injury to the left knee.  According to the Veteran, he went to sick call frequently to get pain relief for both knees.  His private doctor prescribed Motrin for both knees.  The Veteran complained of constant pain in the left knee.  

A physical examination was performed.  X-rays were taken and showed no significant changes since 2007.  The diagnosis was mild arthritic changes in both knees.  The examiner provided a comprehensive, detailed discussion of the evidence to support the opinion.  The examiner noted that the earliest notation available was in August 2002 at the VA when the Veteran complained only of left knee pain.  There was no history of right knee injury provided.  The left knee radiograph did not show any evidence of degenerative joint disease at that time.  Also pertinent was that there were no findings in the service medical records by a doctor or the Veteran that the Veteran had any problems with his knees.  The examiner noted the letter and contentions submitted by the Veteran's friend.  Of note, the Veteran stated emphatically he had the single dislocation of the right knee and had had no other dislocations of either knee.  While the Veteran may have complained of pain following discharge, there was no physician documentation  of that.  Furthermore, the claim by the friend of the Veteran that the Veteran had dislocated his knee after his military service was contradicted by the Veteran himself.  The examiner stated that there was nothing concrete to support the Veteran's contention that he developed severe knee problems while he was in the military.  The natural history of the knee arthritis that the Veteran had currently suggested that it is a gradual occurrence.  Of note, the radiograph of the left knee in August 2002 was normal.  One would assume that since the radiograph of both knees were similar, the right knee would have been similar at the same time that the left knee showed no evidence of arthritis.  The occurrence of intermittent pain while the Veteran was on active duty, if indeed the pain did occur, was believed to be nothing more than overuse type of pain, which often was relieved as the degree of activity is reduced.  That appears to be the case.  

Based on the above, the VA examiner stated a belief that the Veteran's bilateral knee complaints, which were arthritic in nature, occurred over a period of time and were related to his age and to his body weight.  He did not develop the bilateral knee arthritis while he was on active duty service.  It did not appear that the arthritic changes were in evidence before 10 years ago.  It was certainly possible that the Veteran had knee pain that was much less severe than he currently had intermittently before the development of the arthritis.  One could conjecture that the Veteran had an intermittent overuse syndrome that was bothersome while he was on active duty.  However, that was conjecture only.  Further, even if it were proven, there is no proof that the overuse syndrome continued following the Veteran's exit from service.  Review of the claims file suggested that the problem that the Veteran had was most likely degenerative arthritic in nature and was not due to any occurrence that he may have suffered while he was on active duty.

In this case, post-service, the first evidence that the Veteran had complaints pertaining to his left knee was in August 2002 and his right knee was in November 2002, more than 30 years after discharge from his active duty service.  Clearly, that time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2011).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the Board notes that in all of the VA medical records noting the Veteran's post-service complaints of bilateral knee pain, he never related any complaints regarding his knees to service.  While a November 2002 VA medical record notes a history of trauma in the past, there is no indication as to when or where in the past any trauma occurred.  In none of the medical records associated with the claims file, prior to the Veteran's submission of his claim for VA benefits in October 2003, did the Veteran ever mention that he had trauma to either knee during or since service, or that his bilateral knee pain was in any way related to his military service.

Moreover, the Board notes that the only medical opinion to address the medical relationship between the Veteran's bilateral knee disabilities and service weighs against the claim.  The July 2011 VA examiner opined that the Veteran's bilateral knee complaints, which were arthritic in nature, had occurred over a period of time and were related to his age and to his body weight.  The examiner concluded that the Veteran did not develop the bilateral knee arthritis while he was on active duty service and it did not appear that the arthritic changes were evident before 10 years ago.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions, and those of a friend, and physical examination.  That opinion, based on a comprehensive discussion of the evidence, provided a clear rationale based on an accurate discussion of the evidence of record.  The VA examiner noted the Veteran's contentions, and noted that his claim that he dislocated his right knee in service was contradicted by his friend who indicated that the dislocation occurred after service.  

Moreover, the VA examiner determined that the natural history of the knee arthritis that the Veteran had suggested that it was a gradual occurrence.  The examiner explained that the radiograph of the left knee in August 2002 was normal and that one would assume that since the radiograph of both knees are similar, that the right knee would have been similar at the same time that the left knee showed no evidence of arthritis.  The examiner took into account that even if the Veteran experienced intermittent pain while active duty, the examiner believed it was nothing more than overuse type of pain, which, often was relieved as the degree of activity was reduced.  That appears to be the case.  The Board finds that opinion to be very persuasive and to be uncontradicted by any contrary competent opinion.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a bilateral knee disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claim is his own lay statements, and those of a friend after service.  Even if these statements claim continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to either knee until August and November 2002 VA medical records.  Moreover, the Veteran never mentioned while seeking medical treatment that his left or right knee symptoms were related to service, or provided any indication that he had ongoing bilateral knee symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's first complaints of a bilateral knee disability that the Veteran related to service was made contemporaneous with his October 2003 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements are less credible and do not show that it is at least as likely as not that there was a continuity of symptomatology since service.  

Moreover, this claim turns on the matter of medical nexus, or relationship, between a current disability and service or a service-connected disability.  That is a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran and his friend and representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter requiring specialized knowledge regarding the etiology of arthritis.  Bostain v. West , 11 Vet. App. 124, 127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  Hence, the lay assertions in this regard have no probative value. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


